2019 IL App (1st) 170915

                                                                               FIRST DISTRICT

                                                                               FIRST DIVISION

                                                                                January 22, 2019


No. 1-17-0915

STEVEN CRUZ,                                                )      Appeal from the
                                                            )      Circuit Court of
       Plaintiff-Appellant,                                 )      Cook County
                                                            )
v.                                                          )
                                                            )      16 CH 07062
THOMAS J. DART, in His Official Capacity as Cook            )

County Sheriff, and THE COOK COUNTY SHERIFF’S               )

MERIT BOARD,                                                )      The Honorable

                                                            )      Kathleen Pantle,
       Defendants-Appellees.                                )      Judge Presiding.


       PRESIDING JUSTICE MIKVA delivered the judgment of the court, with opinion.
       Justices Griffin and Walker concurred in the judgment and opinion.

                                           OPINION

¶1     After an administrative hearing, the Cook County Sheriff’s Merit Board (Merit Board or

Board) issued a decision, granting Sheriff Thomas J. Dart’s request to terminate Steven Cruz as a

correctional officer with the Cook County Department of Corrections (CCDOC). The circuit

court affirmed the Board’s decision. On appeal, Officer Cruz contends that (1) the Merit Board’s

decision is void and must be vacated because the Merit Board was illegally constituted at the

time of the termination proceedings, (2) the Board’s findings were against the manifest weight of

the evidence and clearly erroneous, (3) the decision to terminate him was arbitrary, unreasonable,

and unduly harsh, and (4) the Board’s decision was untimely and should be barred by the

doctrine of laches. For the following reasons, we affirm the Board’s finding that Officer Cruz

used excessive force to subdue a detainee, but remand for reconsideration of the decision to

terminate in response to this first offense by an officer who had never before been disciplined

and had been previously attacked by an inmate.
No. 1-17-0915


¶2                                     I. BACKGROUND

¶3     On August 4, 2014, Sheriff Dart filed a complaint, seeking to terminate Officer Cruz. In

the complaint, the Sheriff alleged that while Officer Cruz was working in the receiving

classification and diagnostic center on January 13, 2012, he used excessive force against a

detainee, Levi Heard, by pushing Mr. Heard “with both hands to the chest twice and deploying

Oleoresin Capsicum (‘OC’) spray directly into the face and eyes of [Mr. Heard] without warning,

as [Mr. Heard] was being held from behind,” in a headlock by another correctional officer.

¶4     The Sheriff also alleged that Officer Cruz failed to include in his reports that he pushed

Mr. Heard twice or that he had deployed OC spray into Mr. Heard’s face and eyes without

warning. According to the complaint, Officer Cruz also falsely documented in the reports that

Mr. Heard was attempting to escape when Officer Cruz deployed the OC spray.

¶5                                 A. The Merit Board Hearing

¶6     The parties agreed to several joint exhibits, including Officer Cruz’s use of force report

from the incident, his incident report, his inmate disciplinary report, his officer battery report,

and a summary from Officer Cruz’s interview/administrative interrogation with the Office of

Professional Review (OPR). The Sheriff also entered into evidence a videotape recording of the

interaction between Officer Cruz and Mr. Heard, and Officer Cruz stipulated to its foundation

and authenticity.

¶7     The videotape recording was not initially a part of the record on appeal, but we allowed a

motion by the Sheriff to supplement the record with the recording. The recording does not

include audio. Beginning at approximately 9:10 during the video’s running time, as Mr. Heard is

seen walking, Officer Cruz gestures at Mr. Heard from a distance, walks up to Mr. Heard, and

then pushes Mr. Heard with enough force to cause Mr. Heard to move backwards a couple of

                                               -2­
No. 1-17-0915


feet. Officer Cruz then communicates with Mr. Heard while standing toe-to-toe, and when Mr.

Heard attempts to move around Officer Cruz to the officer’s left, the officer pushes Mr. Heard

with two hands again. Mr. Heard then throws down an object and walks to Officer Cruz’s right

while removing his jacket. As Mr. Heard turns to face Officer Cruz—who has followed Mr.

Heard—while also attempting to remove his hooded sweatshirt, Officer Vukmarkaj puts Mr.

Heard into a headlock with one arm and drags Mr. Heard away from Officer Cruz. It does not

appear that Mr. Heard is actively struggling as Officer Vukmarkaj drags him. Officer Cruz

follows Mr. Heard as he is dragged away and then, while Mr. Heard is still in a headlock, Officer

Cruz walks up to Mr. Heard and sprays Mr. Heard directly in the face with the OC spray. The

incident lasts approximately 23 seconds in total, and approximately 17 seconds from the first

push to the deployment of the OC spray.

¶8     The first witness called on behalf of Sheriff Dart was Tia Parks, an investigator from the

OPR. Ms. Parks testified that in her three years employed by OPR, she had taken part in “at least

a hundred or so” use-of-force investigations. She testified that she was familiar with the Sheriff’s

use of force order and the general order governing the use of OC spray. Ms. Parks testified that

she had been involved in “at least 30 to 50” investigations with respect to the use of OC spray.

¶9     Ms. Parks testified about the Desmedt Use of Force Model, which classifies detainees

into three categories based on their actions: cooperative subject, resister, and assailant.

According to the chart, for an officer to use OC/chemical agents against a detainee, the detainee

must be classified at the least as a “moving resister”; if a detainee is either a “non-moving

resister” or cooperative, OC spray should not be used. Ms. Parks described a moving resister as a

detainee who is “moving to avoid the officer trying to gain physical control” of him.

¶ 10   Ms. Parks testified that as she watched the video of the incident, when Officer Vukmarkaj

                                               -3­
No. 1-17-0915


had his arm around the chest and neck area of Mr. Heard, she would have classified Mr. Heard as

“a cooperative subject with the need of direction.” She classified Mr. Heard this way because he

was “not resisting the officers’ effort to gain control of him” or “pulling away” like a moving

resister and was not using evasive tactics or movements. But Ms. Parks would not have classified

Mr. Heard as being totally cooperative either because it was “partially due to Officer

Vukmarkaj’s physical restraint of his person across the chest that he has kind of deescalated.”

¶ 11   Ms. Parks testified that Mr. Heard’s classification did not change at the time he was

sprayed with OC spray, but that the proper force with a cooperative subject would have been

“verbal persuasion or officer presence.” For a nonmoving resister, the proper use of force would

have been “holding, which is [what was] occurring; and it also says some control, equipment or

control weapons, which would be more than likely handcuffing.”

¶ 12   Officer Leka Vukmarkaj testified that he was working in the intake area when Mr. Heard

was “going through.” The officer heard a verbal exchange between Officer Cruz and Mr. Heard.

Officer Vukmarkaj stated that he began walking toward that “verbal commotion.” As he did so,

Officer Vukmarkaj saw Mr. Heard “get into a close proximity” of Officer Cruz. From his

perspective, it appeared that Mr. Heard made contact with Officer Cruz, chest to chest. Officer

Vukmarkaj further stated:

                “As the words were being exchanged between the officer and the inmate, seeing

       that the inmate seemed agitated, I had physically intervened by pulling the inmate away

       from Officer Cruz. As that was going on, inmate Heard was trying to resist my

       movement, my effort to [bring] him away from the officer, the inmate was trying to go—

       like aggress towards the officer as I was trying to bring him backwards.”

¶ 13   As Officer Vukmarkaj was walking Mr. Heard backwards, Mr. Heard was trying to resist

                                               -4­
No. 1-17-0915


by stiffening his upper body. “As I was trying to restrain him backwards to pull him away from

the officer, as he was tensing in that manner, he was trying to go forward, so against my efforts

to remove him from the officer.” The stiffening of the body is not a characteristic of a

cooperative subject because “it was used as an effort to defeat [Officer Vukmarkaj’s] attempt and

is also seen as a sign of aggression in the jail.” Officer Vukmarkaj testified that Mr. Heard was

“[n]ot so much [going] forward as to try to not necessarily go with my attempt to pull him

backwards.”

¶ 14   Officer Vukmarkaj testified that he did not recall if he initially gave any orders to Mr.

Heard, but after refreshing his memory, Officer Vukmarkaj testified that he reported that he had

ordered Mr. Heard to go back to the bullpen. Mr. Heard ignored Officer Vukmarkaj, then Officer

Cruz ordered Mr. Heard to go back to the bullpen. During the OPR interview, Officer Vukmarkaj

testified, he said he had worked with Officer Cruz, that Officer Cruz was a knowledgeable

officer and well-received by their peers, that he was a “stable person, like a rounded person.” Mr.

Heard stopped resisting once the OC spray was deployed. Officer Vukmarkaj did not consider

Mr. Heard as compliant before the OC spray was deployed.

¶ 15   Lieutenant Adam Thielen testified that he did not remember the incident between Mr.

Heard and Officers Cruz and Vukmarkaj. Lieutenant Thielen also testified that Officer Cruz was

not a difficult officer to supervise, he was never insubordinate in any way, and Lieutenant

Thielen never witnessed Officer Cruz use excessive force.

¶ 16   Officer Steven Cruz testified that he had been employed as a correctional officer from

2006 until July 2015. He had never been disciplined for excessive force or misconduct and had

never been involved in any use of force. Officer Cruz testified about an incident that occurred

with an inmate in May 2010. The inmate was agitated and grabbed Officer Cruz by the neck,

                                               -5­
No. 1-17-0915


then pushed Officer Cruz down. Officer Cruz “took a blow to the head.” Officer Cruz testified

that, as a result, he was in the intensive care unit for several days and suffered swelling and

bruising of the brain. Officer Cruz was off of work for several months and was diagnosed with

PTSD, so he was recommended to not have any inmate contact and was sent to a psychiatrist.

Officer Cruz testified that he returned to the workplace either at the end of 2010 or the beginning

of 2011, and brought the recommendation of no inmate contact to his sergeant and lieutenant on

several occasions. “Nothing was done. I got to a point where I just stopped asking and just—just

did my job.”

¶ 17   Officer Cruz testified that he was familiar with the Desmedt Use of Force Model. On

January 13, 2012, Officer Cruz testified that he kept hearing officers order Mr. Heard to the

bullpen, and Mr. Heard was “already agitated.” Officer Cruz testified that he then stepped out to

direct Mr. Heard to the bullpen. He stated that Mr. Heard apparently “didn’t like that *** and he

spat out some words like *** ‘[s]hut the f*** up, b****.’ ” Officer Cruz then approached Mr.

Heard to walk him to the bullpen. When Officer Cruz approached, Mr. Heard bumped the officer

with his chest. Officer Cruz testified that in response he pushed Mr. Heard “to keep his distance

from me. And he just kept going at the mouth, and I kept telling him, Sir, relax, relax, you’re

going to get sprayed, you’re going to get sprayed, and he just didn’t want to hear it.” Mr. Heard

then tried to go around Officer Cruz on Officer Cruz’s left, and Officer Cruz tried to prevent him

from going that direction:

       “I was trying to prevent him to go to the left side because there was a machine there and

       there’s nowhere from him to go. And from past experience I got scared and thought he

       was going to hit me or do something to me, so I pushed him back again trying to get him

       to go to my right, because I knew there was two officers, Vukmarkaj and Peck, standing

                                               -6­
No. 1-17-0915


       behind, and sure enough when I pushed him over back is when he started coming at me

       again and then that’s when Vukmarkaj pulled him away.”

¶ 18   When Officer Cruz pushed Mr. Heard “to get him away from going to the left,” Mr.

Heard “came back at” Officer Cruz, which is when Officer Vukmarkaj grabbed Mr. Heard across

the shoulder and pulled Mr. Heard back. As Officer Vukmarkaj had Mr. Heard across the

shoulder, Mr. Heard was “still struggling, trying to get out of his grip.” Officer Cruz told Mr.

Heard to “quit resisting, I’m going to spray you, quit resisting.” Officer Cruz then deployed the

OC spray because “all [Mr. Heard] wanted to do was fight, so by spraying him we got control of

the situation.” Officer Cruz testified that at the time of the first and second push, he classified

Mr. Heard as a moving resister, and at the time Officer Cruz deployed the OC spray, Mr. Heard

was still resisting and still would have been classified as a moving resister. Officer Cruz stated

that OC spray is permissible for use against a moving resister and that he had issued several

warnings that Mr. Heard was going to be sprayed.

¶ 19   The first time Officer Cruz knew he was being accused of excessive force was when he

was called in for an interview with OPR on March 10, 2014. Officer Cruz testified that when he

signed his initial reports and when he gave his statement to OPR, he did not intentionally leave

anything out. He also testified that when he engaged in the use of force against Mr. Heard, his

actions were not intended to retaliate against Mr. Heard and were not intended to be punitive.

Officer Cruz believed his actions were reasonably necessary to achieve lawful objectives and in

compliance with the Sheriff’s order on response to resistance and use of force.

¶ 20                             B. The Merit Board’s Decision

¶ 21   The Merit Board issued its decision on May 2, 2016, finding that Officer Cruz “had an

opportunity to deescalate the situation,” that no evidence showed Officer Vukmarkaj “had any

                                               -7­
No. 1-17-0915


type of struggle to walk [Mr. Heard] away,” and that Officer Vukmarkaj was “in control of [Mr.

Heard] when Officer Cruz sprayed him with OC spray.” The Board concluded, based on the

evidence presented and “after assessing the credibility of witnesses,” that Officer Cruz violated

the rules and regulations of the Cook County Sheriff’s Office and the Merit Board, article X,

paragraph B. “Wherefore, based on the foregoing, it is hereby ordered that the Sheriff’s request

to terminate and remove Steven Cruz *** is granted effective July 30, 2014.”

¶ 22                               C. Circuit Court Proceedings

¶ 23    On May 23, 2016, Officer Cruz filed his complaint for administrative review of the

decision to terminate him in the circuit court. Officer Cruz alleged that the Merit Board’s

decision was against the manifest weight of the evidence and clearly erroneous, violated due

process and the Illinois Uniform Peace Officers’ Disciplinary Act, and that “the discipline

imposed [wa]s arbitrary and capricious, unrelated to the requirements of the service, [wa]s based

on trivial allegations, and [did] not constitute sufficient cause for termination.” Officer Cruz also

argued that the Board’s decision was untimely and should be otherwise barred by the doctrine of

laches. He requested the circuit court vacate the Board’s decision to terminate him. The circuit

court affirmed the Board’s decision.

¶ 24                                    II. JURISDICTION

¶ 25    The circuit court affirmed the decision of the Merit Board on March 22, 2017. Officer

Cruz filed a timely notice of appeal from that decision on April 6, 2017. This court has

jurisdiction over this appeal pursuant to Illinois Supreme Court Rules 301 (eff. Feb. 1, 1994) and

303 (eff. Jan. 1, 2015), governing appeals from final judgments entered by the circuit court in

civil cases.



                                                -8­
No. 1-17-0915


¶ 26                                      III. ANALYSIS

¶ 27                          A. The Constitution of the Merit Board

¶ 28   Officer Cruz first contends that the decision of the Merit Board is void because the Board

was illegally constituted at the time it granted the Sheriff’s request to terminate him. Officer

Cruz, relying on our recent decision in Taylor v. Dart, 2017 IL App (1st) 143684-B, contends

that because three members of the Board—Kim Widup, Patrick Brady, and Gary Mateo-Harris—

were all appointed by the Sheriff to interim terms of less than six years, the Board was

improperly constituted, and therefore his termination is void. In response, defendants argue that

the Merit Board’s decision is not void both because the de facto officer doctrine applies and

because a December 2017 amendment to section 3-7002 of the Counties Code (55 ILCS 5/3­

7002 (West 2016)) retroactively allows the Sheriff to make appointments to terms shorter than

six years.

¶ 29   At the time Officer Cruz’s termination was being considered by the Merit Board, section

3-7002 of the Counties Code provided:

                “There is created the Cook County Sheriff’s Merit Board, hereinafter called the

                Board, consisting of *** 7 members appointed by the Sheriff with the advice and

                consent of three-fifths of the county board, except that the Sheriff may appoint 2

                additional members, with the advice and consent of three-fifths of the county

                board, at his or her discretion. ***

                       Upon the expiration of the terms of office of those first appointed ***

                their respective successors shall be appointed to hold office from the third

                Monday in March of the year of their respective appointments for a term of 6

                years and until their successors are appointed and qualified for a like term.” 55

                                                 -9­
No. 1-17-0915


                ILCS 5/3-7002 (West 2016).

¶ 30   On May 12, 2017, this court issued its opinion in Taylor, which was an appeal pursuant

to Illinois Supreme Court Rule 308 (eff. Feb. 26, 2010), for the purpose of answering two

certified questions: (1) whether the appointment of an individual to the Merit Board to less than a

six-year term was a valid appointment and (2) if the Merit Board member was not lawfully

appointed, whether the Board’s decision was rendered void as a result. Taylor, 2017 IL App (1st)

143684-B, ¶¶ 1, 20, 38. We held that an appointment of less than six years was not valid and that

a decision of the Board made with a member who had been appointed to a terms of less than six

years was void. Id. ¶¶ 2, 37, 46. We noted that the plain language of section 3-7002 gave

individuals appointed to the Board the “right to be appointed to a full six-year term” and

concluded that the statute did not authorize the Sheriff “either explicitly or by implication to

appoint an individual to the Merit Board for less than a six-year term.” Id. ¶¶ 23, 37. John R.

Rosales, the Board member whose appointment was at issue in Taylor, had been appointed to

less than a six-year term and then had continued to serve after his term expired. Id. ¶ 8.

¶ 31   After our decision in Taylor was issued, the legislature amended the statute to specifically

authorize interim appointments by the Sheriff, effective December 8, 2017. Public Act 100-562

added the following to section 3-7002 of the Counties Code:

                “Each member of the Board shall hold office until his or her successor is

                appointed and qualified.

                       In the case of a vacancy in the office of a member prior to the conclusion

                of the member’s term, the Sheriff shall, with the advice and consent of three-fifths

                of the county board, appoint a person to serve for the remainder of the unexpired

                term.” Pub. Act 100-562, § 5 (eff. Dec. 8, 2017).

                                               - 10 ­
No. 1-17-0915


¶ 32   On September 28, 2018, this court issued the decision in Lopez v. Dart, 2018 IL App

(1st) 170733. In that case, we considered arguments similar to those that Officer Cruz makes

here and found that the de facto officer doctrine applied and that, therefore, the illegally-

appointed Board member in that case—John R. Rosales, the same Board member whose

appointment was successfully challenged in Taylor—did not provide grounds for invalidating the

Board’s termination decision. We agree with the careful reasoning of the court in Lopez and find

that the de facto officer doctrine also controls the outcome of this case.

¶ 33   As a preliminary matter, we address two issues raised by the Sheriff that he claims make

it unnecessary for us to reach the de facto officer doctrine. The Sheriff argues, first, that Officer

Cruz has forfeited this issue and, second, that Officer Cruz has not provided an adequate record

on appeal from which we can address it. We reject both of these arguments.

¶ 34   It is quite true that Officer Cruz never raised this issue before the Merit Board in 2016 or

before the circuit court in 2017, although he had ample opportunity to do so. But, as the court

held in Lopez, forfeiture serves as a limit on the parties, not on the court. Id. ¶ 39. We agree that

it is appropriate for us to reach this issue, which goes to the validity of the Board’s decision, in

order to maintain a uniform body of law and because the interests of justice so require. Id.

¶ 35   In reference to the record on appeal, the Sheriff notes that a different panel of this court

denied a motion filed by Officer Cruz several months ago to supplement the record on appeal

with the appointment records, from the Sheriff’s website, for two of the commissioners whose

appointments Officer Cruz is contending were invalid. On our own motion, prior to argument in

this case, we vacated that order and allowed Officer Cruz to supplement the record on appeal

with these appointment records.

¶ 36   Having determined that this issue is properly before us, we must decide whether the

                                                - 11 ­
No. 1-17-0915


appointment of members to less than six-year terms renders the Board’s termination decision in

this case void. This was the issue before the court in Lopez. There, we traced the history of the

de facto officer doctrine back to its roots in the 15th century. Id. ¶ 48. We noted that, originally,

the doctrine prohibited any collateral attacks on a government officer’s authority or appointment

in a proceeding in which that officer presided. Id. ¶¶ 48-50. These attacks were considered

“collateral” because they sought to challenge the officer’s qualifications or appointment in the

context of a proceeding challenging a decision that the officer had rendered. Under the de facto

officer doctrine, an officer’s qualifications or appointment had to be attacked “directly” in a

quo warranto proceeding, which, generally, could only be brought in Illinois by the Attorney

General, the State’s Attorney, or with leave of court. Id. However, because of the

“cumbersomeness” of such proceedings, federal courts and, later, our supreme court relaxed the

de facto officer doctrine to permit a “collateral” challenge to the qualifications of the decision

makers in a particular case as a way of challenging the decision that was made in certain limited

circumstances. Id. ¶¶ 51-53. As we pointed out in Lopez, the precise contours of when and where

such collateral attacks should be allowed has not been spelled out by our supreme court. Id.

¶¶ 54-58. But a careful review of the decisions of that court led us to decide in Lopez that

application of the de facto officer doctrine barred Officer Lopez’s challenge to the Board’s

decision to terminate him on the basis that a member of the Board had not been properly

appointed to a six-year term. Id. ¶ 58.

¶ 37   In Lopez, we relied heavily on what we characterized as the “sound reasoning” of Justice

McMorrow in her concurring opinion in Daniels v. Industrial Comm’n, 201 Ill. 2d 160, 167

(2002) (McMorrow, J., specially concurring). Justice McMorrow suggested that the court should

weigh two competing interests in deciding whether the de facto officer doctrine should bar a

                                               - 12 ­
No. 1-17-0915


challenge: “the public’s interest in promoting the orderly functioning of [government]” and the

public’s interest in exposing “illegal appointment procedures, thereby ensuring that

administrative agencies comply with the statutory mandates which govern them.” Id. at 175.

According to Justice McMorrow, this meant that it was proper to permit only the first person to

challenge an improper appointment procedure to invalidate the agency’s decision because at that

point “the public interest in uncovering and addressing illegality is served.” Id. at 176. We

followed that reasoning in upholding Officer Lopez’s termination in Lopez. We had already

decided in Taylor that because Mr. Rosales was not appointed to a six-year term, he was not

lawfully appointed to the Board. Taylor, 2017 IL App (1st) 143684-B, ¶ 37. Since Officer Lopez

was “not the first claimant to have brought the illegal appointment of Rosales to light,” we

concluded that the “public interest [wa]s better served by not invalidating” the Board’s decision

to terminate Officer Lopez. Lopez, 2018 IL App. (1st) 170733, ¶ 59. We noted that this approach

would “circumvent the upheaval that would doubtlessly result if we were to invalidate the Merit

Board’s decision, and invite hundreds of plaintiffs to seek invalidation of all the decisions

rendered by the illegally constituted panel during Rosales’s unauthorized term.” Id.

¶ 38   This approach is sound, and we think it also dictates that we reject Officer Cruz’s request

to invalidate his termination decision on the basis that members of the Merit Board were

appointed to terms of less than six years. Officer Cruz correctly points out that he is not

challenging Mr. Rosales’s appointment, but is instead challenging the appointments of three

other members who, like Mr. Rosales, were appointed to terms of less than six years. But this is

the same problem with the appointment procedure that was before us in both Taylor and Lopez.

We read Justice McMorrow’s concurring opinion as focused on allowing the first challenger of a

particular problem to bring that problem to the court’s attention. As she put it: “In my view, the

                                              - 13 ­
No. 1-17-0915


de facto officer doctrine should not be employed in such a way that it forecloses judicial review

of matters, such as irregularities in appointment procedures, when brought to the attention of the

judiciary as a matter of first impression.” Daniels, 201 Ill. 2d at 176 (McMorrow, J., specially

concurring). Officer Cruz is challenging the same “irregularity” in appointment procedures of the

Board that has already come to our attention and been addressed.

¶ 39   In addition, any need for relaxing the de facto officer doctrine is absent here because the

legislature has been made aware of and remedied the problem. After our decision in Taylor, the

legislature amended the statute to specifically authorize the Sheriff to make interim

appointments. See Pub. Act 100-562, § 5 (eff. Dec. 8, 2017). The balancing that Justice

McMorrow suggested in Daniels, and that we employed in Lopez, points squarely in the

direction of promoting the “orderly functioning” (Daniels, 201 Ill. 2d at 175 (McMorrow, J.,

specially concurring)) of the Merit Board, rather than invalidating a governmental decision

where the irregularity in appointments has been addressed by the legislature.

¶ 40   Finally, we note that any unfairness in having allowed Officer Taylor to challenge his

termination by challenging the Merit Board’s constitution while denying this same right to

Officers Lopez and Cruz may be more theoretical than practical. As the Sheriff points out in this

case, even if we had deemed the Board’s decision void because of improper appointments, the

only remedy would be to remand the case to the Board for a new decision. See id. at 167

(majority). Even if we agreed with Officer Cruz that the Board had to reconsider his case

because certain members were not properly appointed, this certainly does not mean that Officer

Cruz would necessarily be reinstated, which is the relief he is ultimately seeking.

¶ 41   Our application of the de facto officer doctrine renders it unnecessary for us to address

any retroactive application of the amended statute on Merit Board appointments. We turn,

                                               - 14 ­
No. 1-17-0915


therefore, to Officer Cruz’s remaining arguments for reinstatement.

¶ 42                              B. The Merit Board’s Decision

¶ 43   The finding by the Merit Board that Officer Cruz used excessive force was not against

the manifest weight of the evidence or clearly erroneous. Review of an administrative agency’s

decision is governed by the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2016)).

When a party appeals from the circuit court’s decision on a complaint for administrative review,

we review the administrative decision rather than the decision of the circuit court. Walker v.

Dart, 2015 IL App (1st) 140087, ¶ 34. The standard of review applied depends on whether the

question presented is a question of law, a question of fact, or a mixed question of law and fact.

AFM Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380, 390

(2001). We review questions of law de novo (id.), while we defer to an agency’s factual findings

unless they are against the manifest weight of the evidence (City of Belvidere v. Illinois State

Labor Relations Board, 181 Ill. 2d 191, 205 (1998)). Mixed questions of law and fact are

reviewed for clear error. AFM, 198 Ill. 2d at 391.

¶ 44   The Board made specific findings of fact that Officer Cruz had the chance to deescalate

the situation, that there was no evidence to show that Officer Vukmarkaj struggled to walk Mr.

Heard away from Officer Cruz, and that Officer Vukmarkaj was in control of Mr. Heard when

Officer Cruz sprayed the OC spray. An administrative agency’s conclusions on questions of fact

are considered to be prima facie true and correct. City of Belvidere, 181 Ill. 2d at 204. These

factual determinations will therefore only be overturned as against the manifest weight of the

evidence if the “opposite conclusion is clearly evident.” Id.

¶ 45   The Board’s conclusions in this case are supported by the record and, in particular, the

videotape recording of the incident. The video recording shows Officer Cruz approach Mr.

                                               - 15 ­
No. 1-17-0915


Heard, push Mr. Heard twice with both hands, then, as Mr. Heard is being dragged away from

Officer Cruz by Officer Vukmarkaj, again walk up to Mr. Heard and deploy the OC spray, as the

Board noted, “directly into [his] face and eyes,” while the inmate remained in a headlock. It was

within the Board’s province to determine the credibility of the witnesses and the weight to be

given to this evidence. Iwanski v. Streamwood Police Pension Board, 232 Ill. App. 3d 180, 184

(1992). Based on our viewing of the video recording, we cannot say that conclusions opposite to

the Board’s were evident.

¶ 46   Officer Cruz also questions whether the Board properly applied the relevant orders and

regulations to the facts. When the fact finder determines the legal effect of a given set of facts, it

is a mixed question of law and fact and we review the decision for clear error. Rodriguez v.

Chicago Housing Authority, 2015 IL App (1st) 142458, ¶ 15. “An administrative agency’s

finding is clearly erroneous where, after reviewing the entire record, we are left with a definite

and firm conviction that a mistake has been made.” Id.

¶ 47   Sheriff’s Order 11.2.4.0 (eff. Sept. 19, 2011) dictates the department policy on the use of

OC spray and, in part, provides that the use of OC spray “shall be in accordance with the

guidelines and procedures established in the current [Cook County’s Sheriff’s Office] Response

to Resistance Use of Force Policy,” and “shall only be used as a control and compliance measure

and shall never be used *** for punishment.” Sheriff’s Order 11.2.1.0 not only dictates that

officers are required to use “an amount of force reasonable and necessary based on the totality of

the circumstances,” it defines a nonmoving resister as someone who “simply tries not to be

moved” but does not attempt to flee, while a moving resister is someone who “resists by moving

away from the officer(s).”

¶ 48   According to the Use of Force Model, OC spray is not appropriate for either a

                                                - 16 ­
No. 1-17-0915


cooperative subject who must be directed or for a nonmoving resister. Testimony of both Ms.

Parks and Officer Vukmarkaj support the Board’s conclusion that Officer Cruz used an

inappropriate amount of force against Mr. Heard. Ms. Parks testified that, based on her

observation of the video recording, she would have classified Mr. Heard as a “cooperative

subject with the need of direction” and that he was not a moving resister because he was not

pulling away or resisting Officer Vukmarkaj’s effort to gain control of him. Although Officer

Vukmarkaj testified that Mr. Heard attempted to resist his effort to pull him away from Officer

Cruz and was “trying to go forward, so against my efforts to remove him from the officer,” he

also testified that Mr. Heard was “[n]ot so much [going] forward as to try to not necessarily go

with my attempt to pull him backward” and that Mr. Heard “stiffened his body and did not

willingly go backwards with me as I was attempting to pull him away.” The only testimony that

supported a finding that Mr. Heard was a moving resister was the self-serving testimony of

Officer Cruz himself, which the Board was entitled to disregard. Iwanski, 232 Ill. App. 3d at 184.

¶ 49   Officer Cruz makes much of the fact that Ms. Parks was not the lead investigator on the

case and did not have training in deploying OC spray. We note that although Ms. Parks was not

the lead investigator on the case, she did participate in the investigation and sat in on the OPR

interview with Officer Cruz. In addition, Ms. Parks testified that she had been involved in at least

100 use-of-force investigations and at least 30 investigations involving the use of OC spray.

Officer Cruz’s challenges really go to the weight of Ms. Parks’s testimony, which, again, was in

the province of the Board to consider. As we have noted in the past: “It is not the function of ***

the appellate court in review of administrative proceedings to reweigh evidence or assess

credibility of witnesses.” Bultas v. Board of Fire & Police Commissioners, 171 Ill. App. 3d 189,

195 (1988).

                                               - 17 ­
No. 1-17-0915


¶ 50   Officer Cruz also argues that the Board applied the incorrect standard when it found that

Officer Cruz had an opportunity to deescalate during the incident with Mr. Heard. Officer Cruz

argues, in part, that “reference to ‘de-escalation’ is wholly absent from [the] Sheriff’s Order on

Use of Force.” But, as the Sheriff notes, the guidelines to the use of force policy state that when

force is used, “officers shall escalate or de-escalate their use of force based on the subject’s

resistance.”

¶ 51   In short, we find no basis for overturning the factual findings of the Board on the

excessive use of force. They are not against the manifest weight of the evidence nor are they

clearly erroneous.

¶ 52                                        C. Laches

¶ 53   Officer Cruz argues that the doctrine of laches should be applied to invalidate the Merit

Board’s decision because the hearing process was so delayed that he was deprived of due

process. The timing in this case is undisputed: the incident occurred in January 2012, Officer

Cruz was interviewed about the incident in March 2014, the Sheriff filed his complaint before

the Board in August 2014, the hearing occurred in February 2016, and the Board issued its

decision in May 2016.

¶ 54   “Generally, principles of laches are applied when a party’s failure to timely assert a right

has caused prejudice to the adverse party.” Van Milligan v. Board of Fire & Police

Commissioners, 158 Ill. 2d 85, 89 (1994). “The two fundamental elements of laches are lack of

due diligence by the party asserting the claim and prejudice to the opposing party.” Id. Notably,

however:

       “There is considerable reluctance to impose the doctrine of laches to the actions of public

       entities unless unusual or extraordinary circumstances are shown. [Citation.] This is so

                                              - 18 ­
No. 1-17-0915


       because laches ‘may impair the functioning of the [governmental body] in the discharge

       of its government functions, and *** valuable public interests may be jeopardized or lost

       by the negligence, mistakes, or inattention of public officials.’ ” Id. at 90-91 (quoting

       Hickey v. Illinois Central R.R. Co., 35 Ill. 2d 427, 447-48 (1966)).

¶ 55   The burden of showing that laches applies is on the party asserting the doctrine. See

La Salle National Bank v. Dubin Residential Communities Corp., 337 Ill. App. 3d 345, 351

(2003). Here, not only has Officer Cruz not shown the unusual or extraordinary circumstances

generally required to apply the doctrine of laches to the decision of a public entity such as the

Board, but he has also failed to show any definitive prejudice due to the timing of the hearing.

Because Officer Cruz failed to meet his burden, we will not apply the doctrine of laches here.

However, as we discuss further below, we find that, in addition to other considerations, the delay

militates in favor of reconsideration by the Board of whether termination was the appropriate

discipline in Officer Cruz’s case.

¶ 56                                 D. Cause for Termination

¶ 57   On review of an administrative agency’s decision to discharge an employee, the scope of

our review involves a two-step process: first, we determine whether the agency’s findings of fact

are contrary to the manifest weight of the evidence, and then we determine whether the agency’s

findings of fact provide a sufficient basis for its conclusion that there was cause for the

discharge. Marzano v. Cook County Sheriff’s Merit Board, 396 Ill. App. 3d 442, 446 (2009).

Officer Cruz argues that the Merit Board’s decision to terminate him from his employment as a

correctional officer was arbitrary, unreasonable, and unduly harsh.

¶ 58   Our supreme court has defined cause as “ ‘some substantial shortcoming which renders

[the employee’s] continuance in his office or employment in some way detrimental to the

                                              - 19 ­
No. 1-17-0915


discipline and efficiency of the service and something which the law and a sound public opinion

recognize as a good cause for his not longer occupying the place.’ ” Walsh v. Board of Fire &

Police Commissioners, 96 Ill. 2d 101, 105 (1983) (quoting Fantozzi v. Board of Fire & Police

Commissioners, 27 Ill. 2d 357, 360 (1963)). An agency’s finding of cause to discharge an

employee “is to be overturned only if it is arbitrary and unreasonable or unrelated to the

requirements of the service.” Id. at 105.

¶ 59   We have recognized that “violation of a single rule may constitute a sufficient basis for

discharge.” Cruz v. Cook County Sheriff’s Merit Board, 394 Ill. App. 3d 337, 342 (2009). Use of

excessive force is serious, and this court has upheld the discharge of a police officer for use of

excessive force despite his lack of any previous discipline. Bultas, 171 Ill. App. 3d at 196. As

this court recognized in Department of Central Management Services v. American Federation of

State, County & Municipal Employees (AFSCME), AFL-CIO, 197 Ill. App. 3d 503, 514 (1990),

“[a] clear public policy exists under the law not to batter prisoners” and “[p]ublic policy

demands that prison authorities have the power to discharge those engaging in such activities.”

¶ 60   However, in this case the Board decision contained no findings that specifically support

“cause” for Officer Cruz’s termination. There was no finding by the Board that Officer Cruz’s

continued employment was detrimental to the CCDOC or of any other reason that termination

was necessary for the “discipline or efficiency” of the Sheriff’s office. The Board’s decision

simply said, without comment or explanation, that the Sheriff’s request to terminate was

“granted.” We remand this case to the Board so that it can give full consideration as to the

appropriate sanction, in light of the facts in this case, which include the following:

                       The videotape recording timer makes clear that the entire incident took 23

                seconds. As Officer Cruz testified, he had no time to “pause and think” during

                                                - 20 ­
No. 1-17-0915


                those 23 seconds.

                       This incident occurred in January 2012 and Officer Cruz continued to

                work for the CCDOC with no mention of the incident until March 2014, when he

                was first questioned about it. Although, as we have found, this delay does not bar

                the Sheriff from disciplining Officer Cruz on the basis of laches, the fact that the

                incident was not even investigated for over two years undermines any assumption

                that it was serious enough to constitute “cause” for termination.

                       Officer Cruz was attacked by a prisoner in May 2010, resulting in his

                suffering severe injuries, spending several days in intensive care, and later being

                diagnosed with PTSD and given a recommendation of no inmate contact. Even if

                this history does not excuse Officer Cruz’s improper use of OC spray to subdue a

                prisoner, it certainly could mitigate the incident.

                       Although the Sheriff’s complaint alleged that Officer Cruz had filed false

                reports, there was no finding by the Board that this allegation was supported by

                any evidence.

                       Officer Cruz had no disciplinary history and no other record of having

                used force during the approximately nine years he worked at the CCDOC.

¶ 61   We have recognized that where, as here, we question the sanction that an administrative

agency has imposed, our role is to remand the case so that the agency can address our concerns

and consider the broad range of disciplinary options, which include reinstatement with or without

back pay. Obasi v. Department of Professional Regulation, 266 Ill. App. 3d 693, 704 (1994) (“If

the reviewing court finds that the sanction is unreasonable, it cannot modify the sanction; rather,

the court must remand to the agency for further proceedings consistent with the court’s expressed

                                                - 21 ­
No. 1-17-0915



opinion.”). We do so in this case.


¶ 62                                  IV. CONCLUSION


¶ 63   For the foregoing reasons, the factual finding of the Merit Board that Officer Cruz used


excessive force is affirmed. However, we remand the case for reconsideration of whether there 


was cause to terminate him from the CCDOC.


¶ 64   Affirmed in part and remanded with directions.





                                            - 22 ­